Citation Nr: 9932271	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-35 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse and Social Worker


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1995.  A hearing was held in June 1999 in Wichita, 
Kansas, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The evidence of record includes several current medical 
diagnoses of PTSD.

2.  The veteran has testified and/or written describing 
several stressors that he states he experienced while he was 
in Vietnam.  

3.  The veteran has been diagnosed with PTSD based on his 
claimed Vietnam experiences.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection for PTSD to be 
well grounded, there must be (1) a current diagnosis of PTSD; 
(2) evidence of in-service stressful event, which may be lay; 
and (3) medical evidence of a nexus between current 
symptomatology and an inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

The veteran served on active duty in Vietnam from December 
1970 to December 1971, with possibly an additional short tour 
of duty in Vietnam in 1972.  He contends that he suffers from 
PTSD as a result of Vietnam experiences.  The evidence of 
record includes several medical diagnoses of PTSD, including 
on a March 1994 psychological evaluation by F. Spickerman, 
Ph.D., a VA hospital summary in August 1994, and by other 
private and VA mental health providers after that date.  
Thus, the first criterion, a current disability, is 
satisfied.  As to the second criterion, an inservice 
stressor, the veteran has provided several statements of 
stressful events that he claims occurred while he was in 
Vietnam, including witnessing several deaths, the constant 
stress of being under mortar attack, attacks at his base, and 
sexual assaults on his person.  Consequently, the second 
element, an inservice stressor is satisfied.  

As to the third element, a nexus between the first two 
element, the summary of a VA hospitalization in August 1994, 
which contains a diagnosis of PTSD, based, in part, on a 
history provided by the veteran of stressors which occurred 
in Vietnam of having witnessed a guard who died saving the 
veteran's life, a friend killed who had been riding in the 
jeep in front of the veteran, and having held a soldier who 
had been shot in the stomach until medical assistance 
arrived, which was unable to save the soldier.  In addition, 
in testimony at the hearing before the undersigned in June 
1999, C. Yocum testified that she was a clinical social 
worker and indicated that the veteran's PTSD symptoms 
resulted from the inservice sexual assaults.  Consequently, 
there is competent evidence of a nexus, and the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Wallin v. West, 
11 Vet.App. 509, 514 (1998)


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As pertinent to PTSD, this assistance requires obtaining 
additional evidence regarding both the existence of a 
stressor and a diagnosis of PTSD.  See, e.g., Cohen.  
Regarding the existence of a stressor, the Court has held 
that while the sufficiency of a stressful event and its 
relationship to PTSD are medical determinations, the 
existence of the precipitating event is a factual matter, and 
thus within the adjudicatory purview.  Cohen; Zarycki v. 
Brown, 6 Vet.App. 91 (1993); West v. Brown, 7 Vet.App. 70 
(1994); 38 C.F.R. § 3.304(f) (1995).  Furthermore, as noted 
in Cohen as well as previous decisions, the evidence required 
to determine the existence of a stressor is generally 
dependent upon whether the veteran "engaged in combat," in 
which case the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) apply, or not, in which case, corroboration is required 
to establish the existence of a stressor.  See Moreau v. 
Brown, 9 Vet.App. 389, 396 (1996).  

The stressors reported by the veteran did not involve his 
direct combat participation, and his personnel records, which 
show his occupational specialty to be Clerk or Clerk Typist, 
do not reflect combat exposure; therefore, corroboration of 
his claimed stressors is required.  The RO has already 
attempted to verify several of the veteran's claimed 
stressors through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  However, the research only 
pertained to the veteran's first period of Vietnam duty, and 
there is evidence that the veteran may have had a brief 
period of duty in Vietnam during 1972.  Accordingly, the 
National Personnel Records Center (NPRC) should be requested 
to provide additional personnel records for the period from 
February to December, 1972, if available.  The veteran should 
be asked to provide a statement as to the stressors, not 
including the personal assault, which occurred during that 
period.  If he provides a statement, verification should be 
requested from USASCRUR.  

Regarding the personal assault, the VA ADJUDICATION PROCEDURE 
MANUAL, M21-1 (MANUAL M21-1), Part III,  5.14c (Feb. 20, 1996) 
sets forth specific procedures in the development of PTSD 
claims based on personal assault.  The Court has held that 
these procedures must be followed in such cases.  Patton v. 
West, 12 Vet.App. 272 (1999).  These procedures are 
particularly important in the corroboration of the stressors, 
which are often not documented in the same manner as other 
stressors.  Patton, at 278, citing MANUAL M21-1, Part III,  
5.14c.  As noted in the MANUAL M21-1, "[b]ecause assault is 
an extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
Therefore, alternative evidence must be sought."  MANUAL M21-
1, Part III,  5.14c(2).  

Of particular importance in this case are the procedures for 
developing corroboration of such stressors where, as in this 
case, the veteran did not contemporaneously report the 
stressors to any third party.  See Patton, at 279-280, citing 
MANUAL M21-1, Part III,  5.14c(8).  The MANUAL M21-1 notes:  
"Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor."  
MANUAL M21-1, Part III,  5.14c(8).  In this case, the veteran 
reported, in two separate medical evaluations, that he had 
attempted to commit suicide in service by slitting his wrists 
but was unsuccessful.  This should be verified, if possible.  
In addition, the "secondary evidence may need interpretation 
by a clinician, especially if it involves behavior changes.  
Evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  MANUAL M21-1, Part III,  
5.14c(9), quoted in Patton, at 279.  

At the veteran's hearing before the undersigned, a clinical 
social worker provided testimony as to some of these behavior 
changes and their significance, although she has not reviewed 
the documentary record.  Her records, as well as other 
treatment records for PTSD, should also be obtained, in 
connection with the development undertaken pursuant to MANUAL 
M21-1, Part III,  5.14c.  However, in connection with that 
development, it must be borne in mind that any part of MANUAL 
M21-1, Part III,  5.14c which appears to require that the 
claim be proven by a preponderance of the evidence is 
contrary to law; the correct legal standard is the equipoise 
standard, which is set forth in 38 U.S.C.A. § 5107(b): where 
there is an "approximate balance of positive and negative 
evidence. . . the benefit of the doubt . . . shall be given 
to the claimant."  Patton, at 280.  

In addition, the veteran testified that he was awarded 
disability benefits by the Social Security Administration 
(SSA) in 1994, based on his PTSD.  Any records compiled in 
connection with that determination may be relevant to our 
determination, and must be obtained.  See Holoway v. Brown, 4 
Vet.App. 454 (1993).  Further, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Consequently, regarding this or any other claimed stressor, 
the veteran is invited to submit corroborating evidence, 
including statements from witnesses.  Finally, the RO is 
advised that the Court has found that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the veteran in 
about 1994, to include, but not limited 
to, the award decision and all medical 
records considered pursuant thereto, 
directly from that organization.  These 
records should then be associated with the 
veteran's claims folder.

2.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

3.  Regarding the veteran's claimed 
stressors based on wartime stressors, the 
RO should request that he submit the dates 
and locations of any such stressors.  

4.  The RO should obtain the personnel 
records for the period of duty from 
February to December 1972, particularly 
any assignment to Vietnam during that 
period.  

5.  If the above development elicits 
verifiable stressors, verification should 
be sought from the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  Copies 
of the veteran's DD 214 and service 
personnel records should be provided to 
the USASCRUR, as well as the stressor 
statement.  

6.  As to the stressor based on claimed 
personal assault, the RO should develop 
the stressors as set forth in MANUAL M21-1, 
Part III,  5.14c, bearing in mind that 
the veteran has already testified that he 
did not tell anyone of the incident during 
service, or prior to 1994, and that the 
Court has held that the equipoise standard 
applies, rather than the preponderance 
standard.  See Patton, supra, at 280.  The 
complete records of the veteran's 
treatment at the Ray Crisis Center in St. 
Joseph, Missouri, should be obtained in 
connection with this development.

7.  Regarding the veteran's history that 
he attempted to commit suicide in service 
by slitting his wrists, he should be asked 
whether he sought medical treatment at the 
time, and whether there are any current 
visible residuals of this attempt, such as 
scars.  Appropriate action should be taken 
by the RO, depending upon the response.  

8.  After the above-requested development 
has been accomplished to the extent 
feasible, the RO should schedule the 
veteran for a VA psychiatric examination, 
before a board of two examiners.  If 
practicable, one of these examiners should 
have experience in military-related PTSD, 
and the other in assault-related PTSD.  
The claims file, with the newly obtained 
evidence, and a copy of this remand, as 
well as a copy of MANUAL M21-1, Part III,  
5.14c, must be forwarded to the board and 
reviewed prior to the examination.  If the 
veteran is diagnosed with PTSD, the 
examiners should be requested to explain 
the sufficiency of each specific stressor 
relied upon for the diagnosis, the basis 
for the conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed inservice stressor(s) and 
his current symptomatology.

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals






